Opinion filed July 12,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00125-CV
                                                    __________
 
                IN THE
INTEREST OF C.R.B. AND K.G., CHILDREN

 
                                   On
Appeal from the 106th District Court
                                                          Dawson
County, Texas
                                                Trial
Court Cause No. 10-02-18316
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
            The
children’s mother filed this appeal after an order was entered terminating her
parental rights.  The parties have now filed in this court an agreed emergency
motion to dismiss this appeal for want of jurisdiction.  The motion is signed
by counsel for the mother, counsel for the Texas Department of Family and
Protective Services, and the attorney ad litem for the children. In the motion,
the parties agree that the underlying order of termination is void ab initio
and that there is no final, appealable order for this court to review. 
Pursuant to the parties’ request, we dismiss the appeal.  Tex. R. App. P. 42.1.
            The
agreed motion is granted, and the appeal is dismissed for want of jurisdiction.
            
 
July 12, 2011                                                                                       PER
CURIAM
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.